The original assessment in 1873, was in bulk, describing the land by certain streets, and valued in gross at $45,000. It appears that the whole quantity assessed was about thirty acres, one-half of which lying separate from the remainder was claimed to have been taken for a park, and the plaintiffs sought to pay the tax upon the remainder of the property, and tendered the amount to the receiver of taxes, which was declined upon the ground that he had no power to apportion the taxes. In 1876, the Legislature passed an act entitled "an act relating to unpaid taxes in Long Island City," (chap. 422, Laws of 1876), authorizing among other things the assessors of that city to amend the assessment-rolls for several years, including 1873, in various respects, and among others to redescribe property, and divide it into lots, blocks, and plats as they should deem just. Under this act the assessors in 1877, made a new assessment-roll for 1873, and divided that part of the property in question upon which the plaintiffs desired to pay the tax into blocks, and lots, and the tax was carried out at the amount which the plaintiffs had before tendered, and this *Page 442 
amount they again offered to pay, but was refused unless they would also pay certain penalties, which had accrued upon the non-payment of the prior tax, together with the interest upon the amount of such prior taxes, and the receiver proceeded to advertise the property. This action is brought to restrain a sale of the property. Whether the park property was assessed at all, and if so to whom, in the amended assessment-roll does not appear; if it was not, then by virtue of section three, of the act of 1876, it was "free and clear and forever discharged of and from all taxes of that year, and the lien thereof."
The assessment of 1873 was invalid for the reason, if no other, that it was not made to the owner or occupant of the property. By the charter of Long Island City the assessors have the same powers, and are subject to the same duties as assessors of the towns of the State, except as to non-resident lands. By the Revised Statutes (1 R.S., 389) all lands must be assessed to the owner or occupant, or as non-resident lands. If the owner is the occupant they must be assessed to him. If they are unoccupied, and the owner resides in the town where they are situated they must also be assessed to him. The lands were owned by the plaintiffs as trustees, under the will of one R.M. Blackwell, deceased. The assessment is "Blackwell, R.M., est."
The words "estate of A.B." is not, and cannot be an owner in any sense whatever. The title to real property is always vested in some person or corporation, either absolutely or in trust, and the statute requires the assessment to be made to the owner, and it is irregular and unauthorized to make an assessment to an "estate." No title could be acquired under a sale for taxes by such an assessment. When a person is a trustee, the statute is very specific that he shall be assessed as such with the addition to his name of his representative character. (§ 10.) The statute defines how assessment-rolls are to be made. In the first column the names of all the taxable inhabitants are to be put down; in the second, the quantity, and in the third, the value of the land. These *Page 443 
requirements must be substantially complied with. They constitute a part of the proceedings which may deprive the citizen of his property, and a compliance with them is essential to the validity of such proceedings. The second section of the act of 1876, authorizes the assessors to amend "and reamed" the name of the owner in the assessment-rolls for the years specified, and declares that "no error in the owners name * * * shall impair or in any way affect the regularity or validity of the assessment or tax."
The owners name was not amended in the corrected assessment of 1877. In both assessments there was an omission to specify any owner, and it is questionable at least whether the curative provision in section two would reach such a case. The action is not based upon this point, nor could an equitable action be maintained upon this ground, for the reason that the defect would appear in any proceeding to recover possession of the premises under a title by a sale for non-payment of taxes, or if not it would be a matter of record. The plaintiffs admit the validity of the corrected assessment of 1877, and are willing to pay the amount of that assessment, and if the assessment is void for the reason stated, it would be for the interest of the city to receive such amount, and the judgment of the referee would be just to all.
But passing that point, the ground upon which the action is sought to be maintained, is, that the plaintiffs are only liable for the taxes upon the blocks and lots which they admit are subject to taxation as assessed in 1877, and which they have offered to pay, and are not liable for interest and percentages previously accruing.
It is necessary to refer again to the act of 1876, which seems to have been designed as a healing balm for all the ills under which Long Island City had been suffering, from irregular and illegal assessments for a series of years. The seventh section requires the new rolls to be delivered to the treasurer, and receiver of taxes, "who shall cause the several taxes then remaining unpaid to be extended against each plot or person, at the same rate per cent on the valuation *Page 444 
thereof as the original tax of the same kind for that year was extended, and thereupon such corrections, with the taxes so extended thereon, shall constitute and be and shall be deemed and taken to be a part of the assessment-roll of that year, in the place and stead of the originals so corrected, with the same force and effect in all respects as if originally constituting a part thereof." The eighth section dispenses with any new warrant, either from the common council or board of supervisors, and declares that "said treasurer and receiver of taxes shall proceed under and by virtue of this act, and without any new further or additional warrant to collect such taxes, and every part thereof together with the interest, the percentages or penalties, the charges of said treasurer and receiver, and all the charges and expenses prescribed by this act, or which shall hereafter become due thereon according to law."
The statute must have a reasonable construction; and we are of opinion that in applying it to the facts of this case, the plaintiffs were required to pay only the amount of the tax upon the lots in question according to the assessment of 1877, and the interest and percentages thereafter accruing. The original assessment was confessedly imperfect, and it included a parcel of land which the plaintiffs claim was not taxable to them, and which was not shown to have been re-taxed at all. Under legislative authority it was corrected, and the new assessment roll substituted, and the plaintiffs are willing to pay according to such substitution. It does not appear that the new assessment roll included the park property, and if it did it was separated from the other property. If the original assessment roll had been like the corrected one, the taxes upon the lots in question could have been paid separately from the taxes on the park property, and the plaintiffs were willing and offered to pay them. An intention cannot be imputed to the Legislature to visit penalties upon the citizen for not paying the tax upon an assessment which it assumes was irregular, which it has authorized to be corrected, which has been corrected, and as *Page 445 
corrected has been complied with. This would be to compel the plaintiffs to pay a penalty for the default of the city, and its own officers. The plaintiffs are not in default as to the substituted tax, and should not be visited with the imposition of penalties, or the payment of interest.
The question whether the receiver of taxes of Long Island City has the power of town collectors to receive a tax on a part of a lot taxed under section 8 (1 R.S., 399) is not essential to determine, in the view taken of the act of 1876. I have however examined that question, and am of opinion that he has such power as to State and county taxes, but as to city taxes the charter seems to provide specifically for the collection of such taxes. The Revised Statutes apply only to town, county and State taxes, and the charter of Long Island City, while conferring the powers of town collectors upon the receiver of taxes as to such taxes, omits this authority as to city taxes. (Laws of 1871, § 14.) It would seem to follow that this power was not conferred. The only effect of this provision is to impair the technical effect of the tender of city taxes under the assessment of 1873, but it is not material in this case.
We think that the plaintiffs are entitled to be relieved from the interest and penalties which accrued prior to the making of the substituted assessment roll of 1877.
The judgment of the General Term must be reversed, and that entered upon the report of the referee affirmed, with costs.
All concur.
Judgment accordingly. *Page 446